     Case 8:19-cv-01351-JVS-DFM Document 36-2 Filed 09/19/19 Page 1 of 5 Page ID #:1362


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19                                                  EXHIBIT B
20

21

22

23

24

25

26

27

28



                        Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   1
     Case 8:19-cv-01351-JVS-DFM Document 36-2 Filed 09/19/19 Page 2 of 5 Page ID #:1363


1       Louis A. Coffelt, Jr.
2       General Delivery
3       6771 Warner Avenue
4       Huntington Beach, CA 92647
5       email: Louis.Coffelt@gmail.com
6       Phone: (657) 456-3112
7       Pro Se
8                                           UNITED STATES DISTRICT COURT
9                                               for the Central District of California
10      Louis A. Coffelt, Jr.,                             )
11                plaintiff,                               )             Case No. 8:19-cv-01351 JVS - DFM
12                -v-                                      )
13      Andrew Anagnost, defendant,                        )
14      Pascal W. Di Fronzo, defendant,                    )
15      Autodesk, Inc., defendant,                         )
16      Sony Pictures Imageworks, defendant,                )
17      Sony Corporation of America, defendant, )
18      Larry Gritz, defendant.                            )
19      _________________________________ )
20

21                REQUEST TO AMEND SONY’S REQUEST FOR JUDICIAL NOTICE
22                             (Dkt. No. 35-2), Motion to Dismiss (Dkt. No. 35); AND
23                      REQUEST FOR CONFERENCE IN REGARD TO MOTION
24                                            FOR EVIDENTIARY HEARING
25

26      TO: defendants, Sony Pictures Imageworks, Sony Corporation of America, Larry Gritz
27      (Defendants):
28               PLEASE TAKE NOTICE that Coffelt hereby requests Defendants to immediately


                                 Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   2
     Case 8:19-cv-01351-JVS-DFM Document 36-2 Filed 09/19/19 Page 3 of 5 Page ID #:1364


1       file an amendment to your Motion to Dismiss (Dkt. No. 35), and Request For Judicial Notice (Dkt.
2       No 35-2) (RJN) in the court.
3              The following forms a basis for this request to amend the indicated documents:
4

5               1.) Declaration in Support of Motion to Dismiss (Dkt. No. 35-1) (Motion) appears to be
6       seeking judicial notice for only the existence of the documents listed in Dkt. No. 35-1.
7

8              2.) The Motion alleges:
9              In computer programming, a loop is a process that
10             repeats a set of instructions until a condition is met—for instance: “print each letter of
11             the alphabet until you reach the letter Q.”7 A nested loop is simply a loop within a
12             loop—for instance: “print each letter of the alphabet until you reach the letter Q, and
13             for each letter, print the first ten words in the dictionary that start with that letter.”8
14             Nested loops are fundamental building blocks of computer programming, and
15             they are commonly used throughout the software industry.9 They appear in countless
16             works that predate Coffelt’s work (which was registered in 2016)—for instance:
17             See Dkt. No. 35, p. 10, 11
18

19             The Motion does not specify any specific person making the above identified arguments
20      at Dkt. No. 35, p. 10, 11. Coffelt can not determine whether the Motion is alleging:
21                     (a) Lay arguments directed to lay subject matter.
22                     (b) Lay arguments directed to technical subject matter.
23                     (c) Expert arguments directed to lay subject matter.
24                     (d) Expert arguments directed to technical subject matter.
25

26             For the above reasons, the Motion has caused confusion to Coffelt in this case. This confusion
27      has caused prejudice to Coffelt. Coffelt can not fairly respond because of this confusion.
28



                             Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   3
     Case 8:19-cv-01351-JVS-DFM Document 36-2 Filed 09/19/19 Page 4 of 5 Page ID #:1365


1               3.) The RJN does not specify how the patents are relevant to this action.
2       Furthermore, the RJN does not specify any person alleging the patents are relevant to this
3       action. For these reasons, the RJN is in violation of Fed. R. Civ. P. 7(b)(1)(B) because the grounds for
4       seeking the order is not particularly specified.
5

6                                                   REQUESTED RELIEF
7               Defendants must immediately amend RJN Dkt. No. 35-2 to specify whether Defendants are
8       requesting judicial notice of only the existence of the documents, or facts contained in the documents.
9

10              Defendants must immediately amend RJN Dkt. No. 35-2 to specify how the cited documents
11      are relevant to this action. Furthermore, identify a specific person alleging how the documents are
12      relevant to this action.
13              Defendants must immediately amend the Motion to Dismiss Dkt. No. 35 to specify whether
14      the above identified arguments at Dkt. No. 35, p. 10, 11 are:
15              (a) Lay arguments directed to lay subject matter,
16              (b) Lay arguments directed to technical subject matter,
17              (c) Expert arguments directed to lay subject matter, or
18              (d) Expert arguments directed to technical subject matter.
19                                                       CONCLUSION
20              For the foregoing reasons, Coffelt requests Defendants to immediately amend the RJN and
21      Motion to Dismiss as indicated above. Defendants documents have caused prejudice to Coffelt.
22              In the case Defendant’s refuse to amend the RJN and Motion to Dismiss as indicated above,
23      Coffelt hereby requests a conference with counsel for Defendants in order to discuss Coffelt’s intent
24      to file a Motion for Evidentiary Hearing for an order on admissibility of the above identified evidence
25      filed by Defendants.. Please schedule this conference to occur by Thursday September 19, 2019.
26

27      Date: September 16, 2019                                By: /s/ Louis A. Coffelt, Jr.
28                                                                      (Plaintiff, Pro Se)


                              Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   4
     Case 8:19-cv-01351-JVS-DFM Document 36-2 Filed 09/19/19 Page 5 of 5 Page ID #:1366


1                                               CERTIFICATE OF SERVICE
2              I, Louis A. Coffelt, Jr., (Coffelt) hereby certify that on the 16th day of September, 2019,
3       Coffelt caused to be served one copy of the foregoing document
4               REQUEST TO AMEND SONY’S REQUEST FOR JUDICIAL NOTICE
5                         (Dkt. No. 35-2), Motion to Dismiss (Dkt. No. 35); AND
6                     REQUEST FOR CONFERENCE IN REGARD TO MOTION
7                                           FOR EVIDENTIARY HEARING by email to the following
8       attorneys of record:
9

10      COOLEY LLP
11      MICHAEL G. RHODES (116127)
12      (rhodesmg@cooley.com)
13      WHITTY SOMVICHIAN (194463)
14      (wsomvichian@cooley.com)
15      JOSEPH D. MORNIN (307766)
16      (jmornin@cooley.com)
17      101 California Street, 5th Floor
18      San Francisco, CA 94111-5800
19      Telephone: (415) 693-2000
20      Facsimile: (415) 693-2222
21

22

23      Date: September 16, 2019                                    By: /s/ Louis A. Coffelt, Jr.
24                                                                       Plaintiff
25                                                                       Pro Se
26

27

28



                               Coffelt -v- Anagnost et. al., Coffelt’s Request to Amend Motion to Dismiss   5
